Opinión disidente emitida por la
Jueza Presidenta Señora Naveira Merly,
a la que se une el Juez Asociado Señor Fuster Berlingeri.
La adjudicación del presente recurso amerita que haga-mos un balance entre dos intereses que inciden sobre la relación familiar: la obligación de alimentar a los hijos me-nores de edad y la autonomía de la voluntad para estipular el régimen económico matrimonial. Por entender que la decisión de la mayoría tiene el efecto de validar automáti-*34camente unas capitulaciones matrimoniales que podrían menoscabar el bienestar de los hijos menores de edad ha-bidos en un matrimonio previo y su derecho a recibir ali-mentos, disentimos.
I-H
El 6 de marzo de 1992, el Tribunal de Primera Instan-cia, Sala Superior de Carolina, decretó el divorcio por con-sentimiento mutuo de la Sra. Wanda Ivette Maldonado y el Sr. Elwood Cruz Dávila. Conforme a la petición de divorcio que ellos presentaron, el tribunal determinó que la señora Maldonado tendría la custodia de la hija menor procreada durante el matrimonio; que la patria potestad sería com-partida por ambos progenitores, y que el señor Cruz Dávila pagaría una pensión alimentaria de ciento sesenta dólares mensuales.
El 28 de enero de 1995 el señor Cruz Dávila contrajo nupcias con la Sra. Gladys Arce. Ocho días antes de la celebración del matrimonio, el 18 de enero de 1995 éstos otorgaron una escritura de capitulaciones matrimoniales. Estipularon, entre otras cosas, que repudiaban los princi-pios de la sociedad legal de gananciales; que esas reglas no aplicarían en su relación consensual ni en su matrimonio, y que el régimen económico de su relación consensual y de su matrimonio sería el de separación de bienes. También estipularon las deudas familiares y del hogar, de las cuales se haría cargo uno y otro cónyuge, así como las deudas privativas de éstos. Acordaron, además, que compartirían la responsabilidad económica por los hijos que procrearan en común, pero que la responsabilidad por alimentar los hijos o parientes de uno u otro cónyuge sería privativa de cada cual.
El 7 de mayo de 1996 la señora Maldonado presentó una moción para solicitar un aumento de pensión alimentaria a por lo menos ochocientos dólares mensuales. Además, in-*35cluyó como parte demandada a la señora Arce, quien fue debidamente emplazada. La señora Maldonado adujo en la moción que, independientemente del régimen económico bajo el cual la señora Arce y el señor Cruz Dávila hubiesen contraído matrimonio, la actual esposa de éste era “parte realmente interesada en este procedimiento, por cuanto es persona con ingresos mensuales sustanciales provenientes de su empleo, con las aportaciones correspondientes a la manutención del hogar conyugal que tiene establecido con el padre Apéndice de la Petición de certiorari, pág. 37.
La señora Arce presentó una moción de sentencia suma-ria en la cual señaló que aunque de ordinario la responsa-bilidad por el sostenimiento de la familia y la educación de los hijos comunes y de cualquiera de los cónyuges corres-ponde a la sociedad legal de gananciales, habiéndose pac-tado expresamente entre ella y el señor Cruz Dávila el ré-gimen de separación de bienes y el repudio al régimen económico ganancial, no procedía que se le impusiera res-ponsabilidad personal por los alimentos de la menor hija de su esposo ni que se tomaran en cuenta sus ingresos para computar la cuantía de la pensión alimentaria que el señor Cruz Dávila debía satisfacer a favor de la menor.(1)
La señora Maldonado presentó una oposición juramen-tada a la moción de sentencia sumaria. Alegó que de la propia escritura de capitulaciones matrimoniales surgía su nulidad, ya que: (1) regulaban la vida prematrimonial y post divorcio de los esposos Cruz-Arce; (2) de sus propias cláusulas se desprendía la existencia de una comunidad de bienes en la cual cada cónyuge tenía asignados una serie de gastos del hogar y la familia, y (3) expresamente seña-laban que la señora Arce no tendría obligación de alimen-tar a los hijos del señor Cruz habidos en otro matrimonio. Señaló, además, que la controversia no era susceptible de *36resolverse por la vía sumaria, ya que era necesario cele-brar una vista evidenciaría para determinar si entre los cónyuges surgió una sociedad legal de gananciales. En la alternativa, adujo que precisaba celebrar una vista eviden-ciaría, con la señora Arce como parte indispensable, para cuantificar las aportaciones que ésta hacía al hogar y de esta forma imputar la suma restante al señor Cruz Dávila como ingreso bruto a los fines de fijar la cuantía de la pen-sión alimentaría. (2)
Así las cosas, el 5 de marzo de 1997 la señora Maído-nado y el señor Cruz Dávila presentaron una estipulación ante el tribunal de instancia en la cual establecieron que el señor Cruz Dávila pagaría una pensión alimentaria de qui-nientos dólares mensuales, más las mensualidades del co-legio, gastos escolares relacionados y el plan médico de la menor. Luego de varios incidentes procesales, el foro de instancia dictó sentencia de acuerdo con dicha estipulación y la notificó el 4 de marzo de 1998.
Aproximadamente cuatro meses más tarde, el 1ro de julio de 1998, la señora Maldonado presentó una nueva moción en la cual solicitó un aumento de pensión alimen-taria en la cual incluyó como partes en el epígrafe al señor Cruz Dávila, la señora Arce y la sociedad legal de ganan-ciales compuesta por ambos. Alegó que luego de la fecha de la estipulación sobre alimentos ocurrieron cambios signifi-cativos, sustanciales e imprevistos que justificaban su pe-tición de aumento de pensión. Señaló la señora Maldonado que los ingresos del padre alimentante y de su sociedad de gananciales habían aumentado sustancialmente, así como también los gastos de la menor, mientras que sus ingresos habían disminuido significativamente luego de la fecha de la estipulación. En consecuencia, solicitó un aumento de pensión a por lo menos mil quinientos dólares mensuales.
*37La señora Arce compareció nuevamente y presentó una moción de desestimación de la demanda en cuanto a su persona. A esta moción incorporó por referencia las alega-ciones que hiciera en su solicitud de sentencia sumaria y reiteró que por haber contraído matrimonio bajo el régi-men de separación de bienes, sus ingresos no deberían ser considerados al determinar la pensión alimentaria de la menor.
Por su parte, el señor Cruz Dávila se opuso al aumento de pensión alimentaria. Alegó que la cantidad solicitada era irrazonable, pues él cubría todos los gastos de la me-nor, incluso la matrícula del colegio, las mensualidades es-colares, el plan médico, las clases de ballet y los deducibles médico-hospitalarios. Indicó, además, que si su esposa era incluida en el pleito, aun habiéndose casado bajo el régi-men de separación de bienes, sería entonces imperativo traer como parte indispensable al nuevo esposo de la se-ñora Maldonado, el Sr. Antonio Dorán, de quien la peticio-naria alegó que dependía económicamente.(3) El tribunal de instancia celebró una vista el 22 de febrero de 1999 en la cual estuvieron presentes el señor Cruz Dávila, la se-ñora Maldonado y su esposo, el señor Dorán. En ésta las partes llegaron a una serie de acuerdos en torno a las re-laciones paterno-filiales.
El 19 de marzo de 1999 el foro de instancia dictó una sentencia en la cual desestimó sumariamente la demanda en solicitud de aumento de pensión alimentaria respecto a la señora Arce, por ésta haber contraído matrimonio con el padre alimentante luego de otorgar capitulaciones matri-moniales en que estableció el régimen de separación de bienes. De esta determinación recurrió la señora Maído-nado ante el Tribunal de Circuito de Apelaciones (en ade-lante Tribunal de Circuito) y alegó que las capitulaciones *38matrimoniales eran nulas y que era necesario celebrar una vista evidenciaría para determinar cuál era el verdadero régimen económico del matrimonio y si procedía que se le imputaran al señor Cruz Dávila ingresos adicionales a raíz de las aportaciones económicas de la señora Arce al hogar conyugal.
El Tribunal de Circuito dictó sentencia en la que con-firmó el dictamen del foro primario. Resolvió que la escri-tura de capitulaciones no era nula y que, aun de existir alguna cláusula contraria a la ley, ésta se tendría por no puesta y no afectaba el resultado del caso. Concluyó, ade-más, que la obligación de sostener a los hijos comunes y de cualquiera de los cónyuges correspondía a la sociedad legal de gananciales, régimen que específicamente rechazaron los esposos Cruz-Arce en sus capitulaciones, por lo que el sostenimiento de la menor correspondía únicamente a su padre, el señor Cruz Dávila. Finalmente, el foro apelativo concluyó que no era necesaria una vista evidenciaría para determinar cuál era el régimen económico del matrimonio Cruz-Arce o para evaluar cuál era la aportación económica de la señora Arce al matrimonio, y así cuantificar los in-gresos adicionales que debían imputársele al señor Cruz Dávila.
Inconforme, la señora Maldonado recurrió ante nos me-diante un recurso de certiorari. Alegó, en síntesis: (1) que la escritura de capitulaciones era nula en su forma y con-tenido, pues extendía la aplicación de sus cláusulas a la relación pre y post matrimonial de los señores Cruz-Arce, por contener cláusulas contradictorias entre sí y por conte-ner cláusulas contrarias a la ley; (2) que a la luz de las cláusulas de la escritura, correspondía que se celebrase una vista evidenciaría a los fines de determinar cuál era el verdadero régimen económico del matrimonio, pues la es-critura realmente establecía una comunidad de bienes en-tre los esposos Cruz-Arce, y (3) que en las circunstancias del presente caso aplicaba la doctrina de imputación de *39ingresos, la cual requiere que en casos en que se haya pac-tado la separación de bienes, se determine en forma espe-cífica cuáles son las aportaciones de cada cónyuge al hogar y la familia al momento de fijar la pensión alimentaria.
Examinemos los preceptos aplicables al recurso de autos.
HH hH
La controversia ante nos requiere que determinemos si actuaron correctamente el foro de instancia y el apelativo al desestimar sumariamente la demanda en cuanto a la señora Arce por entender que las capitulaciones matrimo-niales otorgadas entre ésta y su esposo eran válidas.!4)
La sentencia sumaria es un remedio extraordinario y discrecional que sólo se debe conceder cuando no existe una controversia genuina sobre hechos materiales y lo que resta es aplicar el Derecho, por lo que no hay necesidad de celebrar una vista evidenciaría. Véanse: Sánchez v. Aut. de los Puertos, 153 D.P.R. 559 (2001); Consejo Tit. C. Parkside v. MGIC Fin. Corp., 128 D.P.R. 538, 548-549 (1991); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714, 719-723 (1986). Cualquier duda sobre la existencia de una controversia sobre los hechos materiales se debe resolver contra la parte promovente. La sentencia sumaria se puede dictar a favor o en contra de la parte que la solicita, según proceda en Derecho. El propósito de este mecanismo procesal es “aligerar la tramitación de un caso permitiendo que se dicte sentencia sin necesidad de que se tenga que celebrar la vista en los méritos, cuando de los documentos no controvertidos que se acompañan con la solicitud surge que ‘no existe una legítima disputa de hecho a ser dirimida *40... sólo resta aplicar el derecho’ ”. Corp. Presiding Bishop CJC of LDS v. Purcell, supra, pág. 720. Véanse: Marín v. American Int’l Ins. Co. of P.R., 137 D.P.R. 356 (1994); Soto v. Hotel Caribe Hilton, 137 D.P.R. 294 (1994); Pilot Life Ins. Co. v. Crespo Martínez, 136 D.P.R. 624 (1994).
“Como regla general, se dicta sentencia sumaria a base de los documentos admisibles en evidencia sometidos por el promoverte con su moción, los documentos sometidos por la parte promovida con su moción en oposición y aquellos que obran en el expediente del tribunal.” Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716, 726 (1994). La parte promovida solamente podrá derrotar la moción de senten-cia sumaria presentando oposición acompañada con prueba admisible en evidencia que controvierta o rebata la evidencia afirmativa presentada por el promoverte, ya que en la sentencia sumaria no se dirime credibilidad. íd., págs. 732-733.(5)
Ahora bien, por ser la sentencia sumaria un remedio discrecional, “[e]l sabio discernimiento es el principio rector para su uso porque, mal utilizada, puede prestarse para despojar a un litigante de ‘su día en corte’, principio elemental del debido procedimiento de ley”. Roig Com. Bank v. Rosario Cirino, 126 D.P.R. 613, 617 (1990). Así, pues, existen litigios y controversias que por su naturaleza no hacen deseable o aconsejable resolverlos mediante sen-tencia sumaria, porque difícilmente en tales casos el tribunal puede tener ante sí toda la verdad de los hechos a tra-vés de declaraciones juradas o deposiciones. Soto v. Hotel Caribe Hilton, supra, pág. 301, citando a García López v. Méndez García, 88 D.P.R. 363, 380 (1963).
A la luz de los principios expuestos, corresponde que analicemos si la prueba que tuvo ante sí el tribunal de instancia era suficiente para determinar sumariamente que la escritura de capitulaciones matrimoniales de los es-*41posos Cruz-Arce era válida como cuestión de derecho y, además, concluir que no procedía imputarle ingresos al se-ñor Cruz Dávila en virtud de su matrimonio con la señora Arce. Para hacer esta determinación es necesario exami-nar, en primer término, las disposiciones relacionadas con las capitulaciones matrimoniales, en conjunto con el dere-cho de alimentos de los hijos menores de edad.
HH I — I
Nuestro ordenamiento reglamenta los efectos económi-cos del matrimonio respecto a los cónyuges y respecto a terceros. De esta forma se admiten las capitulaciones ma-trimoniales, que pueden definirse como el contrato cele-brado entre los futuros cónyuges, con anterioridad al ma-trimonio, “con el fin casi exclusivo de fijar el régimen a que deben sujetarse los bienes del mismo”. F. Fortuny Comapo-sada, Régimen de bienes en el matrimonio: texto, jurispru-dencia y comentarios, Barcelona, Colección Nereo, 1962, pág. 9. El Art. 1267 del Código Civil, 31 L.P.R.A. see. 3551, por su parte, dispone:
Los que se unan en matrimonio podrán otorgar sus capitu-laciones antes de celebrarlo, estipulando las condiciones de la sociedad conyugal relativamente a los bienes presentes y fu-turos, sin otras limitaciones que las señaladas en este título.
Como regla general y dentro del principio de autonomía de la voluntad que impera en nuestro sistema de contrata-ción, las capitulaciones matrimoniales admiten toda clase de pactos. Sin embargo, en este contrato la autonomía de las partes no es absoluta, ya que están prohibidos los pac-tos que sean contrarios a la naturaleza y a los fines del matrimonio; que contravengan preceptos legales de carác-ter prohibitivo o imperativo, y que sean depresivos de la autoridad que corresponde respectivamente a los futuros cónyuges en la familia. Art. 1268 del Código Civil, 31 *42L.P.R.A. sec. 3552; Domínguez Maldonado v. E.L.A., 137 D.P.R. 954, 960 (1995).
En las capitulaciones matrimoniales los futuros cónyu-ges pueden optar por: (1) la separación de los bienes pero con participación en ganancias; (2) la sociedad de ganan-ciales, para lo cual basta con guardar silencio; (3) renun-ciar al régimen ganancial; (4) la total separación de bienes, o (5) elegir cualquier otro régimen que combine estas posi-bilidades, siempre que no infrinja las leyes, la moral o las buenas costumbres. De otra parte, los futuros esposos pue-den pactar, además del régimen económico, acuerdos rela-tivos a la gestión de cada uno de los cónyuges en sus bienes propios y la intervención en ellos del otro e, incluso, esta-blecer donaciones por razón de matrimonio. Umpierre v. Torres Díaz, 114 D.P.R. 449, 460 (1983). Véanse: J. Castán Tobeñas, Derecho civil español, común y foral, 10ma ed. rev., Madrid, Ed. Reus, 1987, T. V, Vol. I, págs. 331-332; M. Albaladejo, Compendio de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1976, págs. 516-517.(6) Hemos reconocido que aunque el propósito fundamental de realizar un pacto de capitulaciones es establecer el régimen económico que ha de imperar en el matrimonio, este tipo de contrato puede tener otras finalidades ajenas al régimen económico conyugal. Domínguez Maldonado v. E.L.A., supra, págs. 960-961.
La razón para que se reconozca cierta liberalidad en re-lación a la clase de pactos que pueden establecerse me-diante capitulaciones matrimoniales es que nuestro Código Civil, aunque reconoce el régimen económico matrimonial de separación de bienes, no dispone expresamente cuales serán las reglas que se seguirán para atender las cargas *43económicas del matrimonio en estos casos ni para disponer de los bienes en caso de disolución del matrimonio. Lo con-trario ocurre en cuanto a la sociedad de gananciales, la cual está regulada extensamente por el Código Civil. Es por ello que al interpretar una escritura de capitulaciones matrimoniales, hay que examinar cuidadosamente aque-llos acuerdos que los cónyuges han establecido para regla-mentar su relación económica.
Lo anterior cobra fundamental importancia ante el he-cho de que en nuestro ordenamiento aún impera el princi-pio de inmutabilidad de las capitulaciones matrimoniales. Según éste, una vez celebrado el matrimonio, las capitula-ciones no pueden ser modificadas, ni siquiera con el mutuo acuerdo de los cónyuges. Arts. 1271 y 1272 del Código Civil, 31 L.P.R.A. sees. 3555 y 3556. La vigencia de esta doc-trina en nuestro ordenamiento ha dado lugar a varias con-troversias presentadas ante este Foro en las cuales uno o ambos cónyuges, que han otorgado capitulaciones matri-moniales, han querido establecer o probar que durante su matrimonio no han seguido tal régimen de separación de bienes. (7)
En Domínguez Maldonado v. E.L.A., supra, un matri-monio presentó una solicitud de sentencia declaratoria para que el tribunal decretara que entre ellos existía una sociedad legal de gananciales, aunque habían otorgado ca-pitulaciones matrimoniales en las cuales guardaron silen-cio con relación al régimen económico del matrimonio, pero indicaron que no regiría la sociedad legal de gananciales. En estas circunstancias resolvimos, de acuerdo con el prin-cipio de inmutabilidad, que cuando una pareja otorga un contrato de capitulaciones y expresamente pacta que no desea que surja el régimen ganancial, el hecho de que du-rante el matrimonio lleven a cabo actos de administración *44y esfuerzo común, no genera entre dichos cónyuges una sociedad legal de gananciales.(8)
De otra parte, en Umpierre v. Torres Díaz, supra, aten-dimos el reclamo de una ex esposa que alegaba que entre ella y su ex cónyuge había surgido una sociedad legal de gananciales aun cuando éstos habían otorgado capitulacio-nes matrimoniales. En ese caso, de acuerdo con la eviden-cia presentada, reconocimos la existencia de una sociedad legal de gananciales ya que, contrario a Domínguez Maldonado v. E.L.A. supra, en la escritura de capitulaciones no se rechazó expresamente el régimen ganancial, como tampoco se estableció específicamente que existiría entre los cónyuges una total separación de bienes.
Como se puede apreciar, no ha sido tarea fácil para este Tribunal trazar los contornos del régimen económico de la separación de bienes durante el matrimonio cuando uno o ambos cónyuges han pretendido impugnar la validez de sus capitulaciones matrimoniales y los acuerdos estableci-dos en éstas.(9) Esta tarea se hace aún más difícil cuando, como en el caso de autos, se trata de una tercera persona, ajena al matrimonio y que no ha sido parte del contrato de capitulaciones, quien intenta impugnar la validez de éstas y establecer que en la realidad el matrimonio no ha se-guido el régimen económico de separación de bienes pactado.
No es la primera vez que se presenta ante nos una con-troversia similar a la de autos. En Cepeda Torres v. García Ortiz, 132 D.P.R. 698 (1993), la señora Cepeda, ex esposa *45del señor García, solicitó un aumento en la pensión alimen-taria que éste pagaba. Como parte de ese procedimiento, se le cursó al señor García un interrogatorio mediante el cual se le solicitó información sobre los ingresos, los gastos y la ocupación de su nueva esposa, con la cual se había casado bajo capitulaciones matrimoniales y había establecido el régimen de separación de bienes. El señor García se negó a proveer dicha información aduciendo que ésta era inmate-rial, pues había contraído matrimonio bajo capitulaciones matrimoniales y, además, su esposa no era parte en el procedimiento.
El foro de instancia concluyó que, aun existiendo sepa-ración de bienes, era menester contestar las preguntas del interrogatorio referentes a los ingresos de la nueva esposa, ya que ambos cónyuges eran responsables de los alimentos de los menores procreados en matrimonios anteriores. In-conforme, el señor García recurrió ante nos y señaló que el tribunal incidió al concluir que los ingresos de su nueva esposa tenían que ser considerados para determinar la cuantía de aumento de la pensión y que, además, él carecía de autoridad para representar a su esposa en el pleito, quien no había sido emplazada. Al resolver la controversia, no nos expresamos sobre si procedía o no incluir o tomar en consideración los ingresos de la nueva esposa, ya que con-cluimos que antes de hacer cualquier determinación sobre el particular, era necesario que ésta fuese emplazada, por ser parte indispensable. Así, pues, nuestra jurisprudencia no ha confrontado previamente la impugnación de unas capitulaciones matrimoniales por un tercero y, específica-mente, cuando se alega que el contrato capitular menos-caba el derecho de una menor de edad de recibir alimentos.
IV
Sabido es que en nuestra jurisdicción la obligación de los progenitores de proveer alimentos a sus hijos se mani-*46fiesta a la luz del derecho a la vida consagrado en el Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Véase Chévere v. Levis, 150 D.P.R. 525 (2000). La obligación de los padres de pro-veer alimentos a sus hijos menores está revestida del más alto interés público y, por lo tanto, el Estado ha legislado ampliamente para asegurar su cumplimiento. Martínez v. Rodríguez, 160 D.P.R. 145 (2003); López v. Rodríguez, 121 D.P.R. 23, 28 (1988); Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61 (1987). Esta obligación incluye todo lo que es indispensable para el sustento, habitación, vestido y asis-tencia médica, según la posición social de la familia. Art. 142 del Código Civil, 31 L.P.R.A. see. 561.
Existe una clara política pública de procurar que los padres o las personas legalmente responsables contribuyan a la manutención de sus hijos en la medida en que sus recur-sos se lo permitan. Véanse: Ley Orgánica de la Adminis-tración para el Sustento de Menores, Ley Núm. 5 de 30 de diciembre de 1986, según enmendada, 8 L.P.R.A. see. 502; Soto Cabral v. E.L.A., 138 D.P.R. 298 (1995). El deber de alimentar, educar y criar a los hijos menores es producto de ser padre o madre, y se origina desde el momento en que la paternidad o maternidad quedan establecidas. Chévere v. Levis, supra; Chévere Mouriño v. Levis Goldstein, 152 D.P.R. 492 (2000).
La obligación de los padres de proveer alimentos a sus hijos tiene esencialmente dos fuentes estatutarias en el Código Civil. Una de ellas surge del Art. 153 (31 L.P.R.A. sec. 601), que establece como parte de los deberes y las obligaciones del padre y de la madre el alimentar a sus hijos menores. Este deber no depende del estado de nece-sidad del hijo, sino que emana directamente del hecho de la paternidad o maternidad y se ha interpretado como parte del conjunto de derechos y obligaciones que emanan de la patria potestad. Chévere v. Levis, supra. La segunda fuente de los alimentos para los hijos menores de edad *47surge del Art. 143 (31 L.P.R.A. sec. 562), que dispone que los ascendientes y descendientes están obligados a darse alimentos. Esta obligación no requiere que el hijo sea me-nor de edad. En tales casos, el derecho a recibir alimentos se fundamenta en el estado de necesidad del hijo y depende de la condición económica del padre alimentante. Chévere v. Levis, supra.
De otra parte, el Art. 1308 del Código Civil, 31 L.P.R.A. see. 3661, impone a la sociedad de bienes gananciales la obligación de velar por “[e]l sostenimiento de la familia y la educación de los hijos comunes y de cualquiera de los cónyuges”. (Énfasis suplido.) Más aún, cualquier nueva so-ciedad de gananciales que se cree será responsable del sus-tento y de los alimentos de los hijos menores de edad ha-bidos en un matrimonio anterior de alguno de sus componentes. En consecuencia, cuando cualquiera de los padres constituye un nuevo matrimonio bajo el régimen ganancial, el tribunal, al fijar o de alguna manera modifi-car una pensión alimentaria que deba pagar uno de los cónyuges, deberá tomar en consideración la capacidad eco-nómica de la nueva sociedad conyugal, ya que se puede presumir, razonablemente, que bajo el régimen ganancial el padre o la madre que se ha casado se beneficiará de los ingresos y bienes adquiridos por la sociedad o su cónyuge. Art. 145 del Código Civil, 31 L.P.R.A. see. 564; López v. Rodríguez, supra, págs. 30-31. A tenor con lo anterior, he-mos resuelto que cuando los padres se separan o divorcian, la obligación de alimentar a los hijos menores es personal de cada uno de los ex cónyuges y la deberán satisfacer de su peculio, a excepción de aquellos casos en que el padre o la madre alimentante contraiga nuevas nupcias. En ese caso, la obligación será imputable a la nueva sociedad de ganan-ciales que se haya constituido. Figueroa Robledo v. Rivera Rosa, 149 D.P.R. 565, 578 (1999).
Ahora bien, el pacto de una pareja de establecer la se-paración de sus bienes mediante capitulaciones matrimo-*48niales tiene el efecto de que con el subsiguiente matrimo-nio no surge una sociedad legal de bienes gananciales sobre la cual pueda recaer la responsabilidad económica por los alimentos de los hijos de uno de los cónyuges.(10) Sobre el particular, en la doctrina española se ha expresado que en el régimen de separación de bienes ninguno de los hijos de uno sólo de los cónyuges está incluido dentro de las cargas del matrimonio, entendiendo que “es congruente con la eco-nomía de separación la aplicación pura y simple de los pre-ceptos sobre alimentos entre ascendientes y descendientes que no conocen ningún caso de deuda alimenticia entre pa-rientes por afinidad”. (Enfasis suplido.) J. Delgado Echeva-rría, El régimen matrimonial de separación de bienes en Cataluña, Madrid, Ed. Tecnos, 1974, pág. 177.
Algunos se han planteado si esto sucederá siempre o si debe dársele alguna consideración al hecho de si los hijos de uno de los cónyuges conviven o no en el hogar familiar(11) De acuerdo con Puig Ferriol y Roca Trías, los gastos de mantenimiento de los hijos de uno de los cónyu-ges corren por cuenta de éste aunque convivan en compa-ñía del matrimonio, de tal manera que si un cónyuge con-curre con los gastos respecto a los hijos de otro, adquiere un crédito contra él. Puig Ferriol y Roca Trías, Fundamen-tos del Derecho Civil en Cataluña: derecho familiar cata-lán, Barcelona, Ed. Bosch, 1979, T. II, pág. 125. Otros tra-tadistas opinan que el mantenimiento y la educación de los hijos de uno sólo de los cónyuges que conviven en el hogar, *49aun mediando el régimen de separación de bienes, se debe considerar una carga del matrimonio a la que ambos cón-yuges están obligados a contribuir. Delgado Echevarría, op. cit., pág. 351. Sin embargo, se considera que “[s]i los hijos no conviven en el hogar familiar, ... su sostenimiento y educación estará a cargo exclusivamente [d]el cónyuge progenitor ...”. Á.L. Rebolledo Valera, La separación de bie-nes en el matrimonio: el régimen convencional de separa-ción de bienes en el Código Civil, Madrid, Ed. Montecorvo, 1983, pág. 374.
Este tema también ha sido objeto de alguna discusión en Puerto Rico. Se ha señalado que una de las razones —posiblemente la principal— que tienen los futuros con-sortes para otorgar capitulaciones matrimoniales es, preci-samente, que el nuevo cónyuge no responda por las deudas alimentarias del otro y que cláusulas en este sentido deben ser declaradas contrarias al orden público. M. Fraticelli Torres, Un nuevo acercamiento a los regímenes económicos en el matrimonio: la sociedad legal de gananciales en el Derecho puertorriqueño, XXIX (Núm. 2) Rev. Jur. U.I.P.R. 413, 434 y 500-501 (1995). Es necesario poner en perspec-tiva estas expresiones.
De entrada, debemos reconocer que nuestro ordena-miento permite al nuevo cónyuge que no desea ver compro-metido su patrimonio con las deudas del otro cónyuge, in-cluso las alimentarias, la alternativa de no contraer matrimonio bajo el régimen de sociedad legal de gananciales. En lo que aquí nos concierne, es decir, en la responsabilidad del nuevo matrimonio casado bajo el régi-men de separación de bienes por los alimentos que deba satisfacer uno de los cónyuges a favor de sus hijos menores que no conviven en el hogar del nuevo matrimonio, y a la luz de lo que hasta ahora hemos discutido, debemos con-cluir que la separación de bienes y el repudio a la sociedad de gananciales trae como consecuencia que la deuda de alimentos de uno de los cónyuges respecto a sus hijos se *50mantenga como de carácter privativo y exclusivo de dicho padre o madre, que éste debe satisfacer de su patrimonio.
Lo anterior no es, de por sí, contrario al orden público, pues el ordenamiento impone la responsabilidad principal por los alimentos de los menores al padre y a la madre, y en cuanto a esta obligación el nuevo cónyuge es un tercero.(12) Si éste quiere asumir dicha obligación alimen-taria, así puede hacerlo optando por el régimen de la socie-dad legal de gananciales, pero si ese no es su deseo, el ordenamiento permite separar su patrimonio del de su cón-yuge alimentante.
Sin embargo, como cuestión de política pública, no pode-mos perder de perspectiva que las deudas en concepto de alimentos tienen un carácter especial, en virtud de la pro-tección debida a los menores y el deber de sus padres de proveerles alimentos con arreglo a su fortuna. La declara-ción de política pública de la Ley Núm. 5, supra, indica:
El incumplimiento de las obligaciones morales y legales por parte de uno o ambos padres para con sus hijos constituye uno de los problemas más apremiantes en nuestra sociedad. Cau-sas de este problema lo son el deterioro de los valores sociales, la desintegración de la unidad familiar, el aumento en el nú-mero de niños nacidos fuera del matrimonio, el alto número de divorcios y el desempleo.
Ante el grave problema del incumplimiento de la obligación alimentaria hacia los hijos es necesario poner en vigor una política pública de paternidad responsable. Además, es posible hacerlo porque, en la mayoría de los casos, el padre incumpli-dor tiene la capacidad económica para satisfacer su obligación. (Énfasis suplido.) 8 L.P.R.A. see. 502.
*51En atención al alto interés público del que está reves-tido el derecho de alimentos de los hijos menores de edad, la reclamación de un menor alimentista a los efectos de que su padre o madre que se ha casado bajo capitulaciones realmente no sigue el régimen de separación de bienes, se debe analizar con mucha cautela. No se trata de que los futuros cónyuges no puedan pactar que sólo el padre o la madre se hará cargo de la deuda alimentaria con respecto a los hijos propios, sino de evitar que el pacto de separación de bienes tenga realmente el único propósito de que el otro cónyuge evada una posible responsabilidad por alimentos, mientras que en realidad los nuevos cónyuges, con respecto a todas sus demás deudas y la administración de todos sus bienes, se conduzcan realmente como una sociedad legal de gananciales, la cual, de ordinario, sí es responsable por los alimentos de los hijos de cualquiera de los cónyuges. Den-tro de este contexto, debe reconocérsele al alimentista un derecho a inquirir sobre si los nuevos esposos siguen real-mente el régimen de separación de bienes pactado.(13) En tales casos el tribunal debe auscultar cuál es el régimen que realmente existe entre la pareja, a los fines de asegurarse que las capitulaciones matrimoniales no son un subterfugio para que el padre o la madre alimentante se libere en al-guna proporción de su obligación alimentaria por el hecho de que las capitulaciones contengan pactos que tengan el *52propósito deliberado o el efecto de reducir su capacidad para cumplir con la obligación alimentaria preexistente.
Conviene indicar que una determinación a los efectos de que existe realmente un régimen de separación de bienes y, por consiguiente, el cónyuge no alimentante no será res-ponsable con su patrimonio por la deuda de alimentos del otro, no necesariamente excluye la posibilidad de que pue-dan tomarse en cuenta los ingresos de ambos cónyuges al determinar el monto de la pensión alimentaria a conce-derse en beneficio del hijo de uno de éstos.
Recuérdese que los padres tienen el deber de alimentar a sus hijos menores con arreglo a su fortuna. Podría darse el caso de que un padre o madre obligado a alimentar a un hijo contraiga nupcias bajo el régimen de separación de bienes, pero que, en virtud de ese matrimonio, como cues-tión de realidad, el alimentante se vea relevado de toda una serie de responsabilidades económicas por el hecho de que el otro cónyuge se haga cargo de éstas. En tales casos, el padre o la madre obligado a prestar alimentos estaría obteniendo un beneficio o alivio económico sustancial y al hijo alimentista se le debe reconocer un derecho a partici-par de esos beneficios. También podría ocurrir que, aunque exista la separación de bienes, el cónyuge alimentante sea el que tenga la responsabilidad económica mayor por las cargas del matrimonio, de manera que la distribución de las responsabilidades económicas resulte irrazonable y tenga el efecto de empobrecer el patrimonio del alimentante. En estos casos, los tribunales deberán eva-luar cuidadosamente las alegaciones y la evidencia que tenga ante sí de manera que se protejan adecuadamente los derechos del alimentista. Repetimos que lo esencial es asegurar que los acuerdos de la nueva pareja no tengan el efecto ni el propósito de reducir la capacidad del alimen-tante para cumplir con su obligación de proveer alimentos a un hijo menor de edad habido en una relación anterior.
*53A la luz de lo expuesto anteriormente, corresponde que analicemos los hechos del caso de marras.
V
En su primer planteamiento, la recurrente alega que, como cuestión de derecho, la escritura de capitulaciones matrimoniales es nula en su forma y contenido, esencial-mente porque extiende la aplicación de sus cláusulas a la relación pre y post matrimonial del señor Cruz y la señora Arce; contiene cláusulas contradictorias entre sí, y exime expresamente a la señora Arce de la responsabilidad ali-mentaria por la menor aquí concernida. La señora Maído-nado alega que es necesaria la celebración de una vista evidenciaría para resolver este particular.
No le asiste la razón. Aunque las capitulaciones matri-moniales son un contrato que está dirigido principalmente a regular el régimen económico matrimonial, esto no im-pide que se disponga en ellas para otro tipo de arreglos, que pueden incluir acuerdos pre matrimoniales y post divorcio. Se trata de asuntos que la pareja ha preferido consignar en la escritura de capitulaciones. Nada hay en derecho que impida tales pactos, siempre que no sean con-trarios a las leyes, a la moral o al orden público.
Por otra parte, las cláusulas G(10) e I de la escritura de capitulaciones matrimoniales, en las que se establece que el señor Cruz Dávila será el único responsable por la deuda alimentaria de su hija con la señora Maldonado, tampoco son nulas de su faz, a tenor del análisis precedente en esta opinión. No obstante, la efectividad de aquella parte de la cláusula I en la cual se dispone que “bajo ningún concepto podrán tomarse o computarse los bienes e ingresos de la [señora Arce] para determinar la capacidad de pago del [señor Cruz Dávila] en cualquier aportación futura que venga obligado a satisfacer por concepto de alimentos, ya *54sea para los hijos o para cualquier ex cónyuge” estaría su-jeta al escrutinio judicial sobre la verdadera relación exis-tente entre los cónyuges. Veamos.
La señora Maldonado alegó que en las circunstancias del presente caso, era necesaria la celebración de una vista evidenciaría para determinar si realmente existe entre el matrimonio Cruz-Arce el régimen de separación de bienes o una sociedad legal de gananciales que invalidaría las capitulaciones. Para justificar la necesidad de esa vista, la señora Maldonado hace referencia a: (1) las planillas de información económica que sometió el señor Cruz Dávila y la señora Arce a principios de 1997, y (2) las cláusulas de la escritura donde se consignan las aportaciones que hará uno y otro cónyuge al hogar familiar. De las planillas de información económica que rindieron el señor Cruz Dávila y la señora Arce surge que éste tenía unos gastos médicos y de otra índole que eran similares a los reportados por la señora Arce en su correspondiente planilla.(14) Por su parte, la señora Arce indicó en su planilla que era estu-diante y la totalidad de sus gastos los sufragaba su esposo.
Según la señora Maldonado, la coincidencia en los gas-tos de uno y otro cónyuge, y el hecho de que el señor Cruz Dávila, al menos durante 1996, aparentemente pagó los gastos de su esposa por ésta ser estudiante, sugiere la exis-tencia de una sociedad legal de gananciales o, al menos, una comunidad de bienes.
Para atender este planteamiento es necesario indicar que el hecho de que una pareja casada bajo separación de bienes reporte unos gastos similares, no significa que no siguen la separación de bienes. Más bien, refleja que am-*55bos tienen un nivel de vida y gastos similares, lo cual no es extraño en la vida en pareja. Por otra parte, en el caso específico de los esposos Cruz-Arce, el hecho de que du-rante el 1996 aparentemente el señor Cruz Dávila cubría los gastos de su esposa, tampoco tiene la consecuencia de convertir su matrimonio en una sociedad de gananciales. De hecho, los esposos Cruz-Arce consideraron la posibili-dad de que en algún momento uno de ellos tuviese que hacerse cargo de los gastos del otro. A estos efectos estipu-laron, en la cláusula H de la escritura, que “únicamente mientras dure su matrimonio, [y] en la eventualidad de que uno de ellos se enferme de cama o quede temporera-mente incapacitado o imposibilitado de generar suficientes ingresos para satisfacer su aportación al hogar conyugal, el otro asumirá esa responsabilidad hasta tanto cese el impe-dimento o la incapacidad del primero”. Apéndice de la Pe-tición de certiorari, pág. 182.
Como se puede notar, aunque no se menciona específi-camente el asumir los gastos de un cónyuge mientras el otro esté estudiando, la cláusula citada puede razonable-mente aplicarse a esta situación, ya que todo parece indi-car que los estudios de la señora Arce imposibilitaban, al menos para 1996, que ésta hiciera mayores aportaciones al hogar conyugal. Dicha asunción de gastos por parte del señor Cruz Dávila, que pudo haber sido temporal, no sig-nifica de por sí que los esposos Cruz-Arce incumplen con el régimen económico pactado.
Sin embargo, la recurrida señala que de acuerdo con la escritura de capitulaciones, la señora Arce hará aportacio-nes al hogar familiar, por lo que “al alimentante ha[brá] de imputársele un ahorro en sus gastos ... propios”. Petición de certiorari, pág. 16. Por otra parte, también alega que “[e]n la medida en que el alimentante aporta al sosteni-miento del hogar conyugal, según la Escritura aludida, se está empobreciendo su patrimonio ... disponible [y que l]a *56medida y el alcance de la imputación de ingresos aquí planteada es pertinente a la investigación de la verdadera situación económica íd.
Al analizar la escritura de capitulaciones, encontramos que ésta efectivamente establece las cargas del hogar de las cuales se hará cargo uno y otro cónyuge con sus respec-tivos ingresos. Por ejemplo, en la cláusula F se indica que la señora Arce se hará cargo de la compra de comestibles y alimentos, los cargos de electricidad, agua, teléfono y cable, y los gastos de jardinería y reparaciones del hogar, mien-tras que el señor Cruz Dávila se hará cargo de los gastos personales y de ropa de ambos cónyuges, hipoteca, renta, mensualidad de la casa en que ambos residan, así como reparaciones y mejoras a ésta, además de los gastos de entretenimiento y viaje, entre otros extremos.
Consideramos, en principio, que este tipo de acuerdos son parte de la vida en común de la pareja que reflejan la manera en que ésta ha decidido organizarse económica-mente. Por lo tanto, no se puede deducir de éstos, sin más, que los esposos Cruz-Arce no han seguido el régimen eco-nómico de separación de bienes. Se trata simplemente de una consignación en la escritura de las deudas y cargas del hogar por las cuales será responsable cada uno de los cónyuges.
No obstante, la particular división de las cargas econó-micas del matrimonio Cruz-Arce sugiere que podría ser el señor Cruz Dávila quien ha asumido la mayor parte de los gastos del matrimonio y del hogar o, al menos, los de mayor envergadura. En estas circunstancias, entendemos que el tribunal no tuvo ante sí toda la verdad para poder adju-dicar con la totalidad de los elementos la reclamación rela-tiva a la imputación de ingresos, máxime cuando el señor Cruz Dávila se ha opuesto al aumento de pensión solicitado. Por lo anterior, ni el foro primario ni el apelativo contaron con todos los elementos para determinar si los acuerdos de la pareja han tenido el efecto o el propósito de *57menoscabar la capacidad económica del señor Cruz Dávila, en alguna medida, para cumplir su obligación alimentaria. De ser tal la situación, las capitulaciones no podrían ser validadas.
En atención a las anteriores circunstancias, era impro-cedente resolver sumariamente el presente caso. Por el contrario, debía permitírsele a la alimentista auscultar la distribución de responsabilidades económicas del matrimo-nio y el efecto de ésta, si alguno, sobre el patrimonio a disposición del padre alimentante para atender las necesi-dades de ésta. Al adjudicar un reclamo de alimentos de un hijo menor de edad los tribunales no podemos aplicar fór-mulas aritméticas de forma automática o preceptos estatu-tarios sin indagar responsablemente sobre el posible me-noscabo del derecho de alimentos que cobija al menor. Validar automáticamente tales capitulaciones constituiría, además, una actuación en abierta contravención a la polí-tica pública que existe en nuestro país de asegurar que los padres y las madres alimentistas cumplan con este deber responsablemente. No podemos suscribir el curso de acción que sigue la mayoría de aplicar unos preceptos legales de forma técnica, de espaldas al hecho que posiblemente la verdadera relación económica del nuevo matrimonio po-dría afectar en la práctica al alimentante para cumplir con su obligación.
En vista de los fundamentos antes expuestos, revocaría-mos y devolveríamos el caso al foro de instancia para que celebre una vista evidenciaría sobre este particular con la intervención de la señora Arce como parte indispensable.

(1) Con esta moción acompañó copia de la escritura de capitulaciones matrimo-niales y una declaración jurada en la cual sostuvo que seguía fielmente el régimen de separación de bienes pactado entre ella y su esposo.


(2) Cabe señalar que no surge del expediente que la señora Maldonado hubiese solicitado tiempo para realizar mi descubrimiento de prueba que le permitiese obte-ner la prueba necesaria para refutar las aseveraciones de la señora Arce.


(3) El señor Cruz Dávila también indicó que se proponía solicitar la revisión de la pensión alimentaria “en base a los ingresos de la promovente y su esposo actual”. Sin embargo, no surge del expediente que el señor Dorán hubiese sido emplazado en el pleito que nos ocupa posteriormente.


(4) Aunque el tribunal de instancia tuvo ante sí una moción de sentencia suma-ria y una moción de desestimación, entendemos que lo que se dictó en este caso fue realmente una sentencia sumaria, pues a la moción de desestimación se incorpora-ron por referencia todas las alegaciones hechas en la moción de sentencia sumaria original y, por ende, todos los documentos presentados con ésta.


(5) Sobre el mecanismo de sentencia sumaria, véase J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, págs. 590-619.


(6) Además, las capitulaciones pueden regular “los derechos de los esposos sobre sus bienes respectivos, los derechos sobre las ganancias realizadas por ellos durante su unión; los intereses de los hijos y de la familia; los intereses de los terceros que contraten con uno u otro de los esposos, y, en definitiva, el interés económico y social, muy afectado por la solución que se dé a los problemas que el régimen matrimonial lleva consigo”. J. Castán Tobeñas, Derecho civil español, común y foral, 11ma ed., Madrid, Ed. Reus, 1987, T. V, Vol. I, pág. 309.


(7) La doctrina de inmutabilidad de las capitulaciones ha sido desterrada de una gran parte de los códigos civilistas modernos.


(8) Finalmente, devolvimos el caso con instrucciones de que se celebrase una vista evidenciaría donde la señora Santiago pudiese presentar prueba de que entre ésta y su esposo existió una comunidad de bienes.


(9) Lo anterior quedó ejemplificado en el caso Cruz Ayala v. Rivera Pérez, 141 D.P.R. 44 (1996). En la citada decisión revocamos una sentencia dictada por el tribunal de instancia que resolvió que una propiedad adquirida durante el matrimonio entre la Sra. Yolanda Rivera Pérez y el Sr. José Cruz Ayala, quienes se habían casado bajo capitulaciones matrimoniales donde pactaron el régimen de separación de bie-nes, pertenecía únicamente al señor Cruz Ayala. En este caso no hubo opinión del Tribunal, ya que los jueces estaban divididos en cuanto a los fundamentos adecuados para revocar la sentencia recurrida.


(10) El régimen de separación de bienes se produce cuando cada uno de los cónyuges tiene sus propios bienes, por lo que no existe ningún tipo de unión, confu-sión o comunidad. “En la separación de bienes hay un patrimonio privativo del ma-rido y otro privativo de la mujer, separados entre sí. A cada cónyuge le pertenece la propiedad, el disfrute, la administración y la disposición de sus propios bienes.” L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 5ta ed., Madrid, Ed. Tecnos, 1989, Vol. IV, pág. 229. Véase, además, J.O. Azpiri, Derecho de Familia, Buenos Aires, Ed. Hammurabi, 2000, pág. 141.


(11) Nótese que, según el Art. 1362 del Código Civil español, “[l]a alimentación y educación de los hijos de uno solo de los cónyuges correrá a cargo de la sociedad de gananciales cuando convivan en el hogar familiar. En caso contrario, los gastos de-rivados de estos conceptos serán sufragados por la sociedad de gananciales, pero darán lugar a reintegro en el momento de la liquidación”.


(12) Es importante destacar que el derecho de alimentos en nuestro ordena-miento está fundamentado en relaciones de parentesco, por lo cual no se reconoce tal derecho entre terceros o parientes por afinidad. Cónsono con lo anterior, la obligación de alimentar se impone al padre y madre con respecto a sus hijos; los ascendientes y descendientes; los cónyuges entre sí; los hermanos, y en este último caso sólo cuando el alimentista no pueda procurarse medios para su propia subsistencia por causas no imputables a éste. Debido a que no existe una obligación de alimentar entre terceros que no están unidos por vínculos de parentesco, no es contrario a la moral y al orden público el hecho que esa tercera persona no desee abmentar a otra con la cual no se tiene una relación famihar. Nada impide que se plasme tal voluntad en un contrato de capitulaciones matrimoniales.


(13) Por supuesto, quien ataca la validez de un contrato de capitulaciones ma-trimoniales y la realidad fáctica de los acuerdos allí establecidos tiene el peso de la prueba para convencer al juzgador de lo contrario. Para esto el alimentista tiene a su disposición los mecanismos de descubrimiento de prueba dispuestos en las Reglas de Procedimiento Civil. Por su parte, el alimentante casado bajo capitulaciones matri-moniales y su cónyuge, si lo estiman necesario, podrán oponerse a dicho descubri-miento si entienden que la información solicitada es privilegiada o la materia a descubrirse no es pertinente al asunto en controversia. Regla 23.1(a) de Procedi-miento Civil, 32 L.P.R.A. Ap. III. El alimentante también tendrá a su disposición el mecanismo de la orden protectora, en caso que el descubrimiento constituya “hosti-gamiento, perturbación u opresión, así como de cualquier gasto o molestia indebid[a]”. Regla 23.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. De igual forma, como el descubrimiento de prueba no es ilimitado, el tribunal podrá en casos como éstos, al igual que en cualquier litigio civil, limitar el alcance y los mecanismos de descubrimiento de prueba que utilizará, siempre que con ello se adelante la solución de las controversias de forma rápida, justa y económica.


(14) Por ejemplo, el señor Cruz Dávila indicó que sus gastos de laboratorios eran aproximadamente diez dólares mensuales, mientras que su esposa reportó gastos en el mismo concepto de veinte dólares mensuales. En deducibles médicos ambos repor-taron un gasto de diez dólares mensuales. En medicinas el señor Cruz Dávila y la señora Arce reportaron veintinueve y cuarenta dólares, respectivamente. En gastos de entretenimiento cada uno reportó doscientos dólares.